                 Case 2:20-cr-00211-TLN Document 23 Filed 12/11/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   MIRIAM R. HINMAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0211-TLN
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     MATTHEW M. PIERCEY,                                 DATE: December 17, 2020
15                                                       TIME: 9:30 a.m.
                                  Defendant.             COURT: Hon. Troy L. Nunley
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on December 17, 2020.
21
            2.      By this stipulation, defendant now moves to continue the status conference until February
22
     11, 2021, at 9:30 a.m., and to exclude time between December 17, 2020, and February 11, 2021, under
23
     Local Code T4.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)     The government has produced over 160,000 pages of bates-stamped discovery,
26
            including investigative reports, bank and financial records, phone records, emails, and related
27
            documents in electronic form. The government has also made additional discovery available for
28
            inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00211-TLN Document 23 Filed 12/11/20 Page 2 of 3


 1                  b)     Counsel for defendant desires additional time to consult with his client, review the

 2          current charges, conduct investigation and research related to the charges, to review the over

 3          160,000 pages of discovery provided by the government, to review and copy discovery for this

 4          matter, to discuss potential resolutions with his client, and to otherwise prepare for trial. In

 5          addition, defense counsel is preparing for a state court trial in People v. Jeffery Stringer that is

 6          expected to commence on January 22, 2021.

 7                  c)     Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                  d)     The government does not object to the continuance.

11                  e)     Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of December 17, 2020 to February

16          11, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

17          Code T4] because it results from a continuance granted by the Court at defendant’s request on

18          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

19          best interest of the public and the defendant in a speedy trial.

20          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00211-TLN Document 23 Filed 12/11/20 Page 3 of 3

     Dated: December 10, 2020                       MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2
                                                    /s/ CHRISTOPHER S. HALES
 3                                                  CHRISTOPHER S. HALES
                                                    Assistant United States Attorney
 4

 5
     Dated: December 10, 2020                       /s/ DAVID FISCHER
 6                                                  DAVID FISCHER
 7                                                  Counsel for Defendant
                                                    MATTHEW M. PIERCEY
 8

 9

10
                                        FINDINGS AND ORDER
11
          IT IS SO FOUND AND ORDERED this 10th day of December, 2020.
12

13

14

15                                                      Troy L. Nunley
                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
